
	

114 HR 2573 IH: To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to furnish headstones and markers for the graves of dependents of veterans buried in county, private, or other cemeteries.
U.S. House of Representatives
2015-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2573
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2015
			Mr. Norcross introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to furnish
			 headstones and markers for the graves of dependents of veterans buried in
			 county, private, or other cemeteries.
	
	
		1.Department of Veterans Affairs furnished headstones and markers for graves of veterans’ spouses
 (a)In generalSection 2306 of title 38, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (2), by striking section 2402(a)(4), (5), and (6) and inserting section 2402(a)(4) and (6); and (B)in paragraph (4), by striking section 2402(a)(5) and all that follows through the period and inserting the following: paragraph (5) or (9) of section 2402(a) of this title who is buried in any cemetery in the United States.; and
 (2)in subsection (d)— (A)in paragraph (1), by inserting , (4), after paragraph (2); and
 (B)in paragraph (4), by inserting , or as a dependent of a veteran after status as a veteran. (b)Effective dateThe amendments made by subsection (a) shall apply with respect to deaths occurring on or after November 11, 1998.
			
